 Case 2:18-cv-00171-PLM-MV ECF No. 55 filed 08/10/20 PageID.324 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION


 TIMOTHY CRANE,

       Plaintiff,
                                                    Case No. 2:18-cv-171
 v.
                                                    HONORABLE PAUL L. MALONEY
 HEIDI E. WASHINGTON, et al.,

       Defendants.
 ____________________________/


                                        JUDGMENT

      In accordance with the Order entered this date:

      IT IS HEREBY ORDERED that that Judgment is entered.




Dated: August 5, 2020                                     /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge
